IN THE SUPREME COURT OF THE STATE OF DELAWARE

TRACY D. CRISCO, §
§ No. 521, 2015
Plaintiff BeloW- §
Appellant, §
§
v. § Court Below-Superior Court
§ of the State of Delaware,
STATE FARM MUTUAL §
AUTOMOBILE INSURANCE § C.A. No. K13C-08-019
COMPANY, §
§
Defendant BeloW- §
Appellee. §

Submitted: February 5, 2016
Decided: April 8, 2016

Before STR]NE, Chief Justice, HOLLAND, and VAL[HURA, Justices.
0 R D E R

This 8“‘ day of April 20l6, upon consideration of the parties’ briefs
and the record beloW, it appears to the Court that:

(1) The plaintiff-appellant, Tracy D. Crisco, filed this appeal from
the Superior Court’s entry of a directed verdict in defendant-appellee State
Farm’s favor on August 24, 2015. The Superior Court entered the directed
verdict after the parties appeared for the first day of a bench trial, and Crisco
rested his case without presenting any evidence or testimony. We find no

merit to Crisco’s appeal. Accordingly, we affirm the Superior Court’s

judgment

(2) The record reflects that Crisco filed a two-page complaint
against State Farrn on August 20, 20l3, asserting claims for breach of
contract, fraud, unfair claims settlement practices, and bad faith. Crisco
alleged that his motorcycle was covered under an insurance policy issued by
State F arm and that the motorcycle was damaged in a hit-and-run accident
on August 20, 2010. Among other things, Crisco asserted that State Farm
wrongfully and in bad faith denied his claim for benefits in a letter dated
September 23, 20l0. That letter stated that State Farm was denying
coverage under Crisco’s policy because there were no independent witnesses
to corroborate that a hit-and-run accident had occurred, because State Farm’s
inspection of Crisco’s motorcycle revealed no physical evidence of a
collision, and because Crisco had not reported a hit-and-run accident to the
police within 24 hours.

(3) Crisco was allowed to amend his complaint. State Farm
answered the amended complaint on March 2l, 20l4, denying Crisco’s
claims. On August 18, 2014, State Farm filed a motion for summary
judgment. Despite several extensions of time, Crisco failed to file a
response to State Farm’s motion and failed to appear at the March 13, 2015
hearing on the motion. The Superior Court granted State Farm’s motion for

summary judgment in part on Crisco’s bad faith and exemplary damages

claims. Trial on the remaining property damage claims was scheduled for
August 24, 2015.

(4) On August 19, 2015, Crisco rejected State Farrn’s offer of
judgment and also purported to file a motion for summary judgment,
alleging that the insurance policy provisions relied upon by State Farm to
deny coverage were unlawful under Delaware law and void as against public
policy. State Farm filed a response in opposition. Despite the untimeliness
of Crisco’s motion for summary judgment, the Superior Court denied the
motion on its merits in a written order dated August 20, 2015.

(5) On August 24, 20l5, the day scheduled for trial, Crisco
appeared before the Court and gave a brief opening statement. At the
conclusion of his opening, Crisco told the Superior Court, "Your Honor, I

have to respectfully deny trial today." The following colloquy then

occurred:

THE COURT: What do you mean by "respectfully deny trial
today?" I’m not sure what that means.

l\/HK. CRISCO: Well, I will be here if [defense counsel] calls any
witnesses to cross-examine them. But I won’t take the stand. There’s no
reason; me stating that I had been hit changes nothing.

 THE COURT: All right. Do you intend to call any witnesses to
establish a claim?

MR. CRISCO: No, Your Honor. I don’t have any witnesses.
There was no disinterested persons [sic]. The driver left the scene.
THE COURT: Well, you certainly can call yourself if you wish.

MR. CRISCO: l could, but if my statement was no good during
summary judgment along with proof on record, it’s not going to hold
much weight either.

THE COURT: Okay. Do you wish to rest your case, or do you

want to proceed?

MR. CRISCO: My apologies, Your Honor. I rest my case.

(6) Defense counsel immediately moved for judgment as a matter
of law under Superior Court Rule of Civil Procedure 5O(a).1 The Superior
Court held that, because Crisco had failed to present any evidence at trial to
support his claims, there was no legally sufficient basis to find for Crisco.
Accordingly, the Superior Court entered judgment as a matter of law in
favor of State Farm. This appeal followed.

(7) In his opening brief on appeal, Crisco contends that the
Superior Court should have granted judgment in his favor, sua sponte,
because the policy provisions relied upon by State Farm to deny coverage
were void as a matter of law. Crisco also contends that the Superior Court
erred in granting judgment as a matter of law in State Farm’s favor.

(8) Affording Crisco a substantial degree of leniency, we review

his first claim as a challenge to the Superior Court’s decision denying his

motion for summary judgment. We review the denial of summary judgment

1 Del. Super. Ct. Civ. R. 50(a) provides that, if a party has been fully heard on an issue
and there is no legally sufficient basis to rule in that party’s favor, then the trial court may
determine the issue against the party and enter judgment against that party on that issue
as a matter of law.

de novo "to determine whether, viewing the facts in the light most favorable
to the nonmoving party, the moving party has demonstrated that there are no
material issues of fact in dispute and that the moving party is entitled to
judgment as a matter of law."z

(9) ln this case, the Superior Court properly denied Crisco’s motion
for summary judgment because, as set forth in the parties’ joint pretrial
stipulation, there were disputed issues of material fact, namely whether there
was property damage to Crisco’s motorcycle and helmets and whether that
damage was the result of the negligence of a hit-and-run driver. Under the
circumstances, there was no error in the Superior Court’s denial of Crisco’s
motion for summary judgment.

(10) Moreover, we find no error of law in the Superior Court’s
directed verdict in State Farm’s favor. Crisco appeared for trial and then
informed the Superior Court that he did not intend to present any evidence in
support of his case, not even his own testimony. Because Crisco had the
opportunity to be fully heard on the issues in dispute and then offered no
legally sufficient evidentiary basis for the Superior Court to rule in his favor,

State Farm was entitled to judgment as a matter of law.3

2 Shuba v. Unz`ted Services Auto. Ass ’n, 77 A3d 945, 947 (Del. 2013) (quotz`ng State Farm
Mut. Auto. Ins. Co. v. Patterson, 7 A.3d 454, 456 (Del. 2010)).

3 Super. Ct. Civ. R. 5 0(a) (2016).

NOW, THEREFORE, IT IS ORDERED that the judgment of the
Superior C0urt is AFFIRMED.

BY THE COURT:

/s/ Rand}g J. Holland
Justice